 Case 1:20-cv-03496-LMM-JSA Document 14 Filed 12/28/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

KANDICE GREEN,               :
                             :
         Plaintiff,          :
                             :
         v.                  : CIVIL ACTION NO.
                             : 1:20-CV-3496-LMM-JSA
GENERAL REVENUE COPRORATION, :
                             :
         Defendant.          :

                                    ORDER

      The above-captioned action is before the Court on its previous Order [9] dated

December 2, 2020, and the parties’ Joint Response to this Court’s Order to Show

Cause [13] (“Joint Response”). In the Order, the undersigned noted that, on

November 23, 2020, Plaintiff filed proof of service indicating that Defendant was

served on November 6, 2020, making the deadline for Defendant to file a response

to the Complaint November 27, 2020. See Proof of Service [6]; Fed. R. Civ. P.

12(a)(1)(A). The Court also noted that Defendant had not responded to the

Complaint by that date, and Plaintiff was ordered to file an appropriate motion to

dispose of this action or to show cause why this action should not be dismissed for

want of prosecution within 21 days of the date of the Order. See Order [9] at 1.

      On December 23, 2020, the parties filed a Joint Response to this Court’s Order

to Show Cause [13] stating that Defendant disputes that Plaintiff timely served it
  Case 1:20-cv-03496-LMM-JSA Document 14 Filed 12/28/20 Page 2 of 2




with the summons and Complaint, and that Defendant has agreed to accept service

through counsel. See Jt. Resp. [13] at 2; Def. Notice [11]. The parties further request

that the Court set a deadline of January 29, 2021, for the Defendant to file an answer

or other response to the Complaint. See Jt. Resp. [13] at 2.

      Accordingly, the Court finds that Plaintiff has shown proper cause in

accordance with the Order [9]. The Court further considers the parties’ Joint

Response to this Court’s Order to Show Cause [13] as a Motion to Extend the Time

to File an Answer, which is GRANTED. Defendant’s deadline to respond to the

Complaint is extended until January 29, 2021.

      IT IS SO ORDERED this 28th day of December, 2020.


                                        __________________________________
                                        JUSTIN S. ANAND
                                        UNITED STATES MAGISTRATE JUDGE




                                          2
